In 1935, at the November term of the criminal court of Cook county, Frank Nitti was indicted and charged with having burglar's tools in his possession with intent to break and enter the shoe store of G.R. Kinney  Co., incorporated, with the intent to commit the crime of larceny on August 25, 1933. He was permitted to withdraw his plea of not guilty and to file a special plea of former conviction, in which he set forth that he had been indicted by the Cook county grand jury at the September term, 1933, for an attempted burglary of the same store at the same time and place. He alleged that under the earlier indictment he had pleaded guilty to an attempt to commit petty larceny and had been sentenced to the house of correction for a period of six months. The State's attorney demurred to the plea of former conviction, and when *Page 21 
the court overruled his demurrer he sued out this writ of error.
This case is controlled by our decisions in People v. Vitale,364 Ill. 589, and People v. White, id. 574. For the reasons stated in the opinions in those cases this court is without jurisdiction, and the writ of error will be dismissed.
Writ dismissed.